75 S.E.2d 758 (1953)
237 N.C. 695
HOOKS
v.
HUDSON.
No. 598.
Supreme Court of North Carolina.
May 6, 1953.
*759 Powell & Powell and D. Jack Hooks, Whiteville, for plaintiff appellant.
Varser, McIntyre & Henry, Lumberton, for defendant appellee.
WINBORNE, Justice.
Did the judge of Superior Court err in sustaining defendant's demurrer to the complaint? This is the only question presented on this appeal.
In this connection, the controlling principles have been restated and applied in the recent cases of McLaney v. Anchor Motor Freight, Inc., 236 N.C. 714, 74 S.E.2d 36, and Hollifield v. Everhart, 237 N.C. 313, 74 S.E.2d 706. In each of these cases, similar in factual situation to the case in hand, the sufficiency of the allegations of the complaint to state a cause of action, was challenged by demurrer upon grounds similar to those on which defendant here relies. And what is said there is applicable here. Further restatement would be merely repetitious. Hence on authority of these cases, the judgment below is
Affirmed